                   UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW HAMPSHIRE


Continental Western Insurance Co.

    v.                               Civil No. 18-cv-117-JL
                                     Opinion No. 2019 DNH 051
Superior Fire Protection, Inc.

    v.

Hampshire Fire Protection Co., LLC


                         MEMORANDUM ORDER


    A summary-judgment motion in this action to recover for

property damage after a burst sprinkler pipe flooded portions of

hotel turns on whether New Hampshire’s statute of repose for

construction damages, N.H. Rev. Stat. Ann. § 508:4-b, imposes a

time limit on contribution and common-law indemnification

claims.   Plaintiff Continental Western Insurance Company, as

subrogee of the entity that owned the Holiday Inn Express hotel

in Rochester, New Hampshire, brought claims for negligence and

breach of contract against defendant Superior Fire Protection,

Inc., which inspected and tested the sprinkler system.   Superior

Fire, in turn, filed a third-party complaint seeking common-law

indemnification and contribution from Hampshire Fire Protection

Company, which originally installed the sprinkler system.   This

court has subject-matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332(a) (diversity) and over the third-party
claims pursuant to 28 U.S.C. § 1367(a) (supplemental

jurisdiction).

     Hampshire Fire moves for summary judgment on Superior

Fire’s claims.   The parties do not dispute that Hampshire Fire

installed the sprinkler system more than eight years before that

system damaged the hotel.    Hampshire Fire’s motion therefore

presents the purely legal question of whether New Hampshire’s

eight-year construction statute of repose bars Superior Fire’s

indemnification and contribution claims against Hampshire Fire.

Concluding that it does, after reviewing the parties’

submissions and holding a telephonic conference in lieu of oral

argument,1 the court grants Hampshire Fire’s motion.


     Applicable legal standard

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”     Fed. R.

Civ. P. 56(a).   “A dispute is genuine if the evidence about the

fact is such that a reasonable jury could resolve the point in

the favor of the non-moving party.   A fact is material if it

carries with it the potential to affect the outcome of the suit

under the applicable law.”   DeAndrade v. Trans Union LLC, 523


1 The court’s practice is to hold oral argument on all
dispositive motions, but counsel here indicated to the court
that neither party desired it.



                                 2
F.3d 61, 65 (1st Cir. 2008) (internal quotations omitted).       When

“[t]he parties agree upon all material facts,” as Superior Fire

and Hampshire Fire do here, the court “is left to address pure

questions of law.”    Bonneau v. Plumbers & Pipefitters Local

Union 51 Pension Tr. Fund ex rel. Bolton, 736 F.3d 33, 36 (1st

Cir. 2013).


     Background

     The facts, which the court draws from the parties’

submissions, are undisputed for purposes of this motion.2      In

2007, Hampshire Fire designed and installed an automatic

sprinkler system at the Holiday Inn Express in Rochester, New

Hampshire.    Hampshire Fire completed the system’s installation

and testing by October 16, 2007.       Hampshire Fire took no further

action with respect to the system.

     The Holiday Inn Express contracted Superior Fire to inspect

and test the sprinkler system.     It conducted multiple

inspections and tests over the four-year period between October

13, 2011, and October 9, 2015.     The plaintiff alleges that, a

few months after the last inspection, part of the sprinkler

system in an unheated attic froze and broke on February 15,

2016, causing water damage to the hotel.


2 See Obj. (doc. no. 23) at 3 n.1 (“Superior Fire accepts the
facts set out herein as undisputed for purposes of its Objection
to [the] Motion for Summary Judgment.”).



                                   3
       As a result of the damage, Continental Western claims that

it made payments to or on behalf of its insured in the amount of

$719,061.44.    It then brought this action against Superior Fire

on February 7, 2018, asserting one claim each for negligence and

breach of contract.3    Specifically, Continental Western claimed

in its complaint that Superior Fire designed, manufactured, and

installed the sprinkler system, as well as testing and

inspecting it, and that Superior Fire breached a duty to

exercise reasonable care in doing so and by failing to drain

water from the pipe before winter.4

       Superior Fire, which only tested and inspected the

sprinkler system,5 filed a third-party complaint against

Hampshire Fire, which designed and installed the system, for

common-law indemnity and contribution.6    It alleges that any

damage resulting from the frozen pipe was caused by Hampshire

Fire’s design and installation, not Superior Fire’s testing and

inspection.7



3   Compl. (doc. no. 1) ¶¶ 12-33.
4   Id. ¶¶ 13-17.
5 Despite Continental Western’s claims, both parties to this
motion agree that Hampshire Fire only designed and installed the
system and that Superior Fire only tested and inspected it.
6   Third-Party Compl. (doc. no. 17) ¶¶ 14-21.
7   Id. ¶ 12.



                                    4
     Analysis

     New Hampshire’s statute of repose for construction-related

claims provides:

     Except as otherwise provided in this section, all
     actions to recover damages for injury to property,
     injury to the person, wrongful death or economic loss
     arising out of any deficiency in the creation of an
     improvement to real property, including without
     limitation the design, labor, materials, engineering,
     planning, surveying, construction, observation,
     supervision or inspection of that improvement, shall
     be brought within 8 years from the date of substantial
     completion of the improvement, and not thereafter.

N.H. Rev. Stat. Ann. § 508:4-b, I.   Hampshire Fire’s design and

installation of the sprinkler system constituted “the creation

of an improvement to real property” under this statute.8

“[S]ubstantial completion of [that] improvement” occurred no

later than October 16, 2007, more than eight years before

Superior Fire filed its third-party complaint on August 22,

2018.9   The only question before the court is whether Superior



8 An “improvement” under this statute means “an alteration to or
development of real property that either (1) enhances or is
intended to enhance its value or (2) improves or is intended to
improve its use for a particular purpose.” Phaneuf Funeral Home
v. Little Giant Pump Co., 163 N.H. 727, 731 (2012). Superior
Fire does not dispute that the sprinkler system falls within
this definition. See Obj. (doc. no. 23) at 4-8 (raising no
argument and asserting no facts to the contrary).
9 “The term ‘substantial completion’ means that construction is
sufficiently complete so that an improvement may be utilized by
its owner or lawful possessor for the purposes intended.” N.H.
Rev. Stat. Ann. § 508:4-b, II. Superior Fire also does not
dispute the date of substantial completion or that it occurred
more than eight years prior to the filing of any complaint in


                                 5
Fire’s common-law indemnity and contribution claims fall within

the set of actions barred by this eight-year statute of repose.


    A.      Superior Fire’s claims

    Superior Fire has brought two burden-shifting claims

against Hampshire Fire:    common-law indemnification and

contribution.   A review of the forms and bases for these claims

informs the statute-of-repose analysis.

    “In New Hampshire, the right to indemnity has historically

existed: (1) where the indemnitee's liability is derivative or

imputed by law; (2) where an implied duty to indemnify exists;

or (3) where there is an express duty to indemnify.”          Gray v.

Leisure Life Indus., 165 N.H. 327, 330 (2013) (quotations

omitted).    During a telephone conference with the court, the

parties expressly agreed that Superior Fire’s argument is based

on the first of these scenarios.         And reasonably so.   No express

duty to indemnify exists here: neither party alleges the

existence of an indemnification agreement.        And this is not one

of the limited situations wherein an implied duty to indemnify

may arise.   See Hamilton v. Volkswagen of Am., Inc., 125 N.H.

561, 564 (1984) (“[I]ndemnity agreements are rarely to be

implied and always to be strictly construed.”).         That is, it is



this action. See Obj. (doc. no. 23) at 4-8 (raising no argument
and asserting no facts to the contrary).



                                     6
not a case wherein Hampshire Fire “had agreed to perform a

service for” Superior Fire and “was assumed to have performed

negligently,” resulting in “a condition that caused harm to a

third person in breach of a non-delegable duty of” Superior

Fire.   Id. at 563.

    The form of common-law indemnification under which Superior

Fire proceeds “has been described as an equitable right implied

by law, which is based upon principles of restitution.”    Gray,

165 N.H. at 328-29 (collecting cases).   Under this theory, a

person who “has discharged a duty which is owed by him but which

as between himself and another should have been discharged by

the other, is entitled to indemnity from the other, unless the

payor is barred by the wrongful nature of his conduct.”    Id. at

329 (quoting McCullough v. Company, 90 N.H. 409, 412 (1939)).

“The theory behind this principle ‘is that the indemnitee has

provided a benefit to the indemnitor by fully discharging the

indemnitor’s liability, making restitution appropriate.’”     Id.

(quoting AVCP Reg. Housing Auth. v. R.A. Vranckaert, 47 P.3d

650, 658 (Alaska 2002)).   Indemnification is thus available only

“if the indemnitee provided the indemnitor with protection from

liability.”   Id. (quoting Restatement (Third) of Torts:

Apportionment of Liability, Reporters’ Note § 22 comment b

at 277).




                                 7
    Contribution is a concept separate and distinct from

indemnity:   it involves shared liability as opposed to shifted

liability.   “[W]hereas indemnity shifts ‘the entire burden of

loss from one tortfeasor who has been compelled to pay it, to

another whose act of negligence is the primary cause of the

injured party’s harm,’ contribution ‘is partial payment made by

each or any of jointly or severally liable tortfeasors who share

a common liability to an injured party.’”   Gray, 165 N.H. at 330

(quoting 41 Am.Jur.2d Indemnity § 3 (2005)).   In New Hampshire,

“a right of contribution exists between or among 2 or more

persons who are jointly and severally liable upon the same

indivisible claim, or otherwise liable for the same injury,

death or harm, whether or not judgment has been recovered

against all or any of them.”   N.H. Rev. Stat. Ann. § 507:7-f.


    B.   Construction statute of repose

    New Hampshire’s construction statute of repose requires

that “all actions to recover damages for injury to property,

injury to the person, wrongful death or economic loss arising

out of any deficiency in the creation of an improvement to real

property . . . shall be brought within 8 years from the date of

substantial completion of the improvement, and not thereafter.”

N.H. Rev. Stat. Ann. § 508:4-b, I.   Hampshire Fire argues that

burden-shifting claims like Superior Fire’s fall within this




                                 8
prohibition on actions after eight years have passed; Superior

Fire argues that they do not.

    “A court interpreting New Hampshire law must ‘first look to

the language of the statute itself, and, if possible, construe

that language according to its plain and ordinary meaning.’”

United States v. Howe, 736 F.3d 1, 3 (1st Cir. 2013) (quoting

State v. Dor, 165 N.H. 198, 200 (2013)).    As explained supra

Part III.A, through both of these claims, Superior Fire seeks to

apportion the damages arising out of an alleged deficiency in

the sprinkler system as between itself and Hampshire Fire — that

is, to recover either all or a portion of such damages, for

which it may be held liable, from Hampshire Fire.   But the

statute prohibits, after eight years have passed, “all actions

to recover damages . . . arising out of any deficiency in the

creation of an improvement to real property . . . .”   N.H. Rev.

Stat. Ann. § 508:4-b, I.   As the New Hampshire Supreme Court has

explained, “[t]hat language unambiguously encompasses all types

of claims, as long as they arise from a deficiency in the

creation of an improvement to real property,” and thus the

statute of repose “applies to all types of claims regardless of

the theory of liability . . . .”    Phaneuf, 163 N.H. at 731.    By

its plain language, then, this statute includes indemnification

and contribution claims.




                                9
    Where, as here, “the language of a statute is plain and

unambiguous,” the court need not “look beyond it for further

indications of legislative intent.”    Id.   Superior Fire offers

two arguments as to why the court should construe the statute

and depart from its plain meaning with respect to these burden-

shifting claims.   Neither persuades the court.


         1.    Analogy to statute of limitations

    First, Superior Fire argues that New Hampshire’s law

governing statutes of limitations mandates a different

conclusion.   Under New Hampshire law, “[c]laims for

indemnification . . . do not accrue for the purposes of the

statute of limitations until a judgment has been paid by the

third-party plaintiff”; thus, the “statute of limitations cannot

possibly start to run on an indemnity claim until the party

seeking indemnification suffers a loss.”     Jaswell Drill Corp. v.

Gen. Motors Corp., 129 N.H. 341, 347 (1987).      Similarly, a

contribution claim accrues when “judgment has been rendered” or,

if it has not, when the party seeking contribution has

“discharged by payment the common liability” or “agreed while

action was pending to discharge the common liability . . . .”

N.H. Rev. Stat. Ann. § 507:7-g, II.    Section 507:7-g, II

provides what is, in effect, a one-year statute of limitations

on such contribution claims.   Id.   Superior Fire argues that the




                                10
statute of repose cannot bar claims for indemnification or

contribution for the same reason that the statute of limitations

on those claims cannot begin to run until they accrue.10

       This argument misconceives the difference between a statute

of limitations and a statute of repose, which “may be

distinguished both by their method of operation and their

underlying purpose.”     Big League Entm't, Inc. v. Brox Indus.,

Inc., 149 N.H. 480, 483 (2003) (quotations and citations

omitted).    “Statutes of limitation generally begin to run at the

time of injury or discovery of the injury” and “serve to place a

limit on the time in which a plaintiff may bring suit after a

cause of action accrues,” so as to “prevent[ ] . . . stale

claims . . . .”    Id.   “By contrast, statutes of repose . . .

usually run from an act of a defendant” and “extinguish a cause

of action after a fixed period of time regardless of when the

action accrues, potentially barring a plaintiff’s suit before

there has been an injury or before the action has arisen,” thus

“establish[ing] an absolute outer boundary in time within which

a claim may be asserted.”    Id.

       Section 508:4-b “functions as a statute of repose because

it begins to run from ‘the date of substantial completion of the

improvement,’ wholly independent of any accrual of the cause of



10   Obj. (doc. no. 23) at 6-7.



                                   11
action.”   Big League Entm't, 149 N.H. at 483 (quoting N.H. Rev.

Stat. Ann. § 508:4-b, I).   And, in recognizing it as such, the

New Hampshire Supreme Court has twice explained that it was

“intended to promote the public interest by protecting the

building industry from infinite liability.”    Winnisquam Reg'l

Sch. Dist. v. Levine, 152 N.H. 537, 540 (2005); Big League

Entm’t, 149 N.H. at 484.    The Court reached that conclusion

drawing on the “legislative findings and stated purpose for the

current enactment of” § 508:4-b, which provide:

    The general court finds that, under current law,
    builders, designers, architects and others in the
    building trade are subject to an almost infinite
    period of liability. This period of liability, based
    on the discovery rule, particularly affects the
    building industry and will eventually have very
    serious adverse effects on the construction of
    improvements to real estate in New Hampshire.
    Therefore, it is in the public interest to set a point
    in time after which no action may be brought for
    errors and omissions in the planning, design and
    construction of improvement to real estate. This act
    is determined to be in the public interest and to
    promote and balance the interests of prospective
    litigants in cases involving planning design and
    construction of improvements to real property.

Winnisquam, 152 N.H. 537 at 540 (quoting 1990 N.H. Laws 164:1).

    As a statute of repose, § 508:4-b may preclude Superior

Fire’s claims for indemnification and contribution, even if

those claims would — as they would here — accrue after the

repose period has run.   To conclude otherwise would open

defendants to “infinite liability perpetuated by the discovery




                                 12
rule,” contrary to the recognized purpose of the statute as

recognized and articulated by New Hampshire’s highest court.11

Big League Entm’t, 149 N.H. at 484.


          2.     Statutory history

     Superior Fire also argues that the history of New

Hampshire’s construction statute of repose supports its

interpretation.    The prior incarnation of that statute

explicitly named “action[s] for contribution or indemnity” among

those covered.    Specifically, it provided:

     No action to recover damages for injury to property,
     real or personal, or for an injury to the person, or
     for bodily injury or wrongful death, arising out of
     any deficiency in the design, planning, supervision or
     observation of construction, or construction of an
     improvement to real property, nor any action for
     contribution or indemnity for damages sustained on
     account of such injury, may be brought against any
     person performing or furnishing the design, planning,
     supervision of construction or construction of such
     improvement to real property more than six years after
     the performance or furnishing of such services and
     construction.




11This court is not generally inclined toward exploration of
legislative purpose, instead preferring to ascertain textual
meaning. Here, however, the court is bound by the New Hampshire
Supreme Court’s construction of the statute, which included a
discussions of legislative purpose. Winnisquam, 152 N.H. 537 at
540. It is also noteworthy that the New Hampshire Supreme
Court’s basis for identifying the purpose of § 508:4-b was an
explanatory preamble adopted by the New Hampshire legislature,
see 1990 N.H. Laws 164:1, but not codified with the rest of the
construction statute of repose.



                                 13
Deschamps v. Camp Dresser & McKee, Inc., 113 N.H. 344, 345

(1973) (quoting N.H. Rev. Stat. Ann. § 508:4-b, I (1965))

(emphasis added).   The New Hampshire Supreme Court deemed it

unconstitutional in 1984.12   Eight years later, in 1990, New

Hampshire’s legislature enacted the statute of repose in its

present version, without specific language including

contribution and indemnity.

     Superior Fire argues that this change in the language from

one version to the next signals the legislature’s intent to

exclude indemnification and contribution claims from the current

version of the statute.13   That inference is not as strong as

Superior Fire suggests, in light of the replacement statute’s

language.   While it does not explicitly address indemnification

and contribution claims, it contains additional new language

that unambiguously encompasses those claims.   Specifically, the



12It found that version to violate the equal protection clauses
of the Fourteenth Amendment of the United States Constitution
and the New Hampshire Constitution, part I, articles 1 and 12,
in light of the class of defendants protected. Henderson Clay
Prod., Inc. v. Edgar Wood & Assocs., Inc., 122 N.H. 800, 801
(1982); Antiniou v. Kenick, 124 N.H. 606 (1984). The current
version “applies to all participants in the construction
industry,” and has thus been found to satisfy constitutional
requirements. Winnisquam, 152 N.H. at 540-41.
13Obj. (doc. no. 23) at 6 (“There can be no other explanation as
to the inconsistencies of the language contained in the prior
version and current version of [the statute] other than the
legislature intended claims for indemnity and contribution to be
excluded from the protection provided by the statute.”).



                                 14
current version of the statute explicitly covers “all actions to

recover damages for injury to property . . . or economic loss

arising out of any deficiency in the creation of an improvement

to real property.”   N.H. Rev. Stat. Ann. § 508:4-b, I (emphasis

added).   The former version of the statute did not include this

“economic loss” language.   Even were damages obtained through

indemnification and contribution in this case not “damages for

injury to property,” they would fall within the second category

of “damages for . . . economic loss” arising from a construction

deficiency.   Inclusion of this category weighs against the

inference Superior Fire urges the court to make.

     Although Superior Fire did not address this change or the

“economic loss” language in its briefing, the court questioned

its counsel about that provision during the March 15, 2019

telephone conference.14   During that conference, Superior Fire’s

counsel suggested that the “economic loss” referenced in this

statute refers to the same “economic loss” contemplated by the

“economic loss doctrine.”   According to that common-law

doctrine, “parties bound by a contract may not ‘pursu[e] tort

recovery for purely economic or commercial losses associated




14On that telephone conference, the court also afforded the
parties an opportunity to submit authority and additional
briefing, if they so desired, with respect to this issue.
Neither party did so.



                                 15
with the contract relationship.’     The purpose of the doctrine is

‘to prevent tort law’s unreasonable interference with principles

of contract law.’”   Schaefer v. Indymac Mortg. Servs., 731 F.3d

98, 103 (1st Cir. 2013) (quoting Plourde Sand & Gravel Co. v.

JGI E., Inc., 154 N.H. 791, 794-95 (2007)).     More generally, it

provides that, “in the absence of a specific duty, no general

duty exists to avoid negligently causing economic loss.”     Id.

Superior Fire’s counsel suggested, accordingly, that the

“economic loss” in the construction statute of repose refers to

claims for economic or commercial damages arising out of damage

to the property, not financial loss.

    In making this argument, Superior Fire implicitly (though

never expressly, orally or in the briefing) invokes the canon of

statutory construction under which “a common-law term of art

should be given its established common-law meaning . . . .”

Johnson v. United States, 559 U.S. 133, 139, 130 (2010).     But

the court does “not assume that a statutory word is used as a

term of art where,” as here, “that meaning does not fit.”     Id.

Simply put, the term “economic loss” in the construction statute

of repose is not a reference to the common-law term or doctrine.

And here, such an interpretation would conflate “actions to

recover damages for . . . economic loss” with “actions to

recover damages for injury to property” or “to the person.”

N.H. Rev. Stat. Ann. § 508:4-b, I.     Such a construction, then,


                                16
would run afoul of “the widely accepted rule that ‘all of the

words of a statute must be given effect and that the legislature

is presumed not to have used superfluous or redundant words.’”

Howe, 736 F.3d at 3 (quoting State v. Guay, 164 N.H. 696, 701

(2013)).

       Superior Fire has offered no evidence, beyond mere

inference based on the statute’s history, that the legislature

excluded burden-shifting claims from the construction statute of

repose.    But the New Hampshire Supreme Court has interpreted the

statute to codify the policy, as approved by the legislature,

that “it is in the public interest to set a point in time after

which no action may be brought for errors and omissions in the

planning, design and construction of improvement to real

estate.”    Winnisquam, 152 N.H. at 540 (quoting 1990 N.H. Laws

164:1).    And, though, as discussed supra, the court is

disinclined to rely on it as a tool of statutory construction,

it observes that the legislative history submitted by Hampshire

Fire further supports this expressed aim.15

       Where the statute’s text itself unambiguously refutes

Superior Fire’s proposed inference, and absent any express

indication of exclusion, the court is disinclined to disregard

the plain language of the statute, which implicitly but clearly



15   See Reply Ex. A (doc. no. 25-1).   See also supra n.11.



                                  17
incorporates indemnity and contribution claims.      See American

Tobacco Co. v. Patterson, 456 U. S. 63, 68 (1982) (“absent a

clearly expressed legislative intention to the contrary,” the

court assumes that statutory meaning “is expressed by the

ordinary meaning of the words used.”).


       Conclusion

       New Hampshire’s construction statute of repose bars actions

for indemnity and contribution brought more than eight years

after substantial completion of an improvement to real property.

More than eight years passed between installation of the

sprinkler system that caused damage to the Holiday Inn Express

and Superior Fire’s third-party claims for contribution and

indemnification.     Hampshire Fire’s motion for summary judgment16

on those claims is, accordingly, GRANTED.


       SO ORDERED.


                                  Joseph N. Laplante
                                  United States District Judge

Dated:    March 22, 2019

cc:    Michael F. Wallace, Esq.
       Mark D. Wiseman, Esq.
       Mark S. Bodner, Esq.
       George D. Bogris, Esq.
       Clara E. Lyons, Esq.
       Douglas N. Steere, Esq.


16   Document no. 22.



                                   18
